Citation Nr: 1454387	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for dysthymia and anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran avers that his current mental disability has had an occupational and social impact. (See February 2013 statement in support of the claim). The Veteran further states that Social Security Administration (SSA) records are available and will help support his contentions that his mental disability impaired his work performance. The claims file does not contain SSA records for the Veteran nor does it reflect that an effort to obtain those records was made by VA. VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38  C.F.R. § 3.159(c)(2) (2014). Since the Veteran has alluded that relevant records pertaining to this claim may be in the custody of another Federal agency, the Board finds that SSA records may be useful to it in adjudicating the Veteran's claim and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

2. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any mental disorder; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

3. After associating all newly acquired records with the claims file, schedule the Veteran for a VA mental health examination in regard to the claim for initial rating in excess of 10 percent disabling for dysthymia, anxiety disorder, NOS. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The clinician must consider the entire claims file and report all current findings.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



